1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   DANIELLE FORD,                                       Case No.: 19-CV-2349 JLS (AGS)
12                                       Plaintiff,
                                                          ORDER DENYING WITHOUT
13                        vs.                             PREJUDICE PLAINTIFF’S MOTION
                                                          TO PROCEED IN FORMA
14
                                                          PAUPERIS
15   MIDLAND FUNDING LLC,
                                       Defendant.         (ECF No. 2)
16
17
18         Presently before the Court is Plaintiff Danielle Ford’s Motion to Proceed in Forma
19   Pauperis (“IFP”) (“Mot.,” ECF No. 2). On December 9, 2019, Plaintiff, proceeding pro
20   se, filed an action alleging defamation, negligence, emotional distress, and violations of
21   the Fair Debt Collection Practices Act and Fair Credit Reporting Act against Defendant
22   Midland Funding LLC. See generally ECF No. 1 (“Compl.”).
23         All parties instituting any civil action, suit, or proceeding in a district court of the
24   United States, except an application for a writ of habeas corpus, must pay filing and
25   ///
26   ///
27   ///
28   ///
                                                      1
                                                                                19-CV-2349 JLS (AGS)
1    administration fees totaling $400. 1 28 U.S.C. § 1914(a). A court may, however, in its
2    discretion, allow a plaintiff to proceed without paying these fees if the plaintiff seeks leave
3    to proceed IFP by submitting an affidavit demonstrating the fees impose financial hardship.
4    See 28 U.S.C. § 1915(a); Escobeda v. Applebees, 787 F.3d 1226, 1234 (2015). Although
5    the statute does not specify the qualifications for proceeding IFP, the plaintiff’s affidavit
6    must allege poverty with some particularity. Escobeda, 787 F.3d at 1234. Granting a
7    plaintiff leave to proceed IFP may be proper, for example, when the affidavit demonstrates
8    that paying court costs will result in a plaintiff’s inability to afford the “necessities of life.”
9    Id. The affidavit, however, need not demonstrate that the plaintiff is destitute. Id.
10           In Escobeda, for example, the filing fees constituted forty percent of the plaintiff’s
11   monthly income before factoring in her expenses. Id. at 1235. Taking into account the
12   plaintiff’s rent and debt payments, the filing fee would have required the entirety of two
13   months’ worth of her remaining funds, meaning that the plaintiff “would have to forgo
14   eating during those sixty days, to save up to pay the filing fee.” Id. Under those
15   circumstances, the Ninth Circuit determined that paying the filing fee would constitute a
16   significant financial hardship to the plaintiff. Id. Accordingly, the court reversed the
17   magistrate judge’s ruling denying the plaintiff IFP status. Id. at 1236.
18           Here, the Court concludes that Plaintiff has not met her burden of demonstrating that
19   payment of the filing fee would constitute an undue financial hardship. Plaintiff’s affidavit
20   indicates her gross monthly income is $2,700.00, Mot. at 1–2, and her monthly expenses
21   total $2,700.00. Id. at 4–5. Plaintiff reports no assets, see id. at 3, including no funds in
22   her checking account. See id. at 2. Plaintiff also receives Section 8 housing. See id. at 5.
23   Plaintiff also asserts that she is a single mother of seven children, see id., although she lists
24   only three children in her affidavit. See id. at 3.
25
26
27   1
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See 28
     U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff. June 1,
28   2016)). The additional $50 administrative fee does not apply to persons granted leave to proceed IFP. Id.
                                                              2
                                                                                               19-CV-2349 JLS (AGS)
1          Nonetheless, the $400 filing fee is approximately 15% of Plaintiff’s gross monthly
2    income before factoring in her expenses, and it appears that Plaintiff still would be able to
3    afford the necessities of life if required to pay the filing fee. For example, Plaintiff budgets
4    $600 per month—$7,200 per year—for clothing alone. See id. at 4. The Court understands
5    that Plaintiff’s clothing budget may not be entirely discretionary given that she is a single
6    mother; however, one months’ clothing allowance far exceeds the cost of the filing fee.
7    Because it appears Plaintiff has sufficient income to afford life’s necessities in addition to
8    the filing fee, the Court DENIES WITHOUT PREJUDICE Plaintiff’s Motion.
9                                          CONCLUSION
10         Good cause appearing, IT IS HEREBY ORDERED that:
11         1.     Plaintiff’s Motion pursuant to 28 U.S.C. § 1915(a) (ECF No. 2) is DENIED
12   WITHOUT PREJUDICE;
13         2.     Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE for failure
14   to prepay the filing fee mandated by 28 U.S.C. §1914(a); and
15         3.      Plaintiff is GRANTED thirty (30) days from the date on which this Order is
16   electronically docketed to either (1) pay the entire $400 statutory and administrative filing
17   fee, or (2) file a new IFP Motion alleging she is unable to pay the requisite fees.
18          IT IS SO ORDERED.
19
20   Dated: March 30, 2020
21
22
23
24
25
26
27
28
                                                    3
                                                                                  19-CV-2349 JLS (AGS)
